United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL MEDICAL CENTER,
Butner, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-768
Issued: August 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2008 appellant, through counsel, filed a timely appeal of a December 4,
2007 nonmerit decision of the Office of Workers’ Compensation Programs, denying her request
for reconsideration because it was not timely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated March 3, 2004 and
the filing of the appeal, the Board lacks jurisdiction to review the merits of her claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

FACTUAL HISTORY
On October 23, 2003 appellant, then a 45-year-old clinical nurse, filed a traumatic injury
(Form CA-1) assigned claim number 06-2104806.1 She alleged that on May 26, 2003 she
experienced a spasm in her upper back while turning a critically ill inmate. Appellant stated that
her muscle pain and spasms exacerbated her accepted January 27, 2003 employment-related
injury.
By letter dated January 28, 2004, the Office addressed the medical and factual evidence
appellant needed to submit to establish her claim. She was afforded 30 days to respond.
Appellant did not respond within the allotted time period.
On February 3, 2004 the employing establishment controverted the claim on the grounds
that it did not have actual knowledge, written or verbal notification that the alleged injury
occurred. It stated that appellant requested a CA-1 form on October 21, 2003 but she did not
submit it to her supervisor until December 9, 2003. The employing establishment contended that
she had not submitted any medical evidence to establish her claim.
By decision dated March 3, 2004, the Office denied appellant’s claim. It found the
evidence of record insufficient to establish that the May 26, 2003 incident occurred at the time,
place and in the manner alleged and that appellant sustained a medical condition causally related
to the May 26, 2003 incident.
In a September 4, 2007 letter, the Office denied appellant’s counsel’s August 18, 2007
request to have all of her claims combined into one case file. It noted that the assigned claims
numbers 06-2116017 and 06-2079293 were not currently in an open status and the instant
assigned claim number 06-2104806 was denied on March 3, 2004.2 The Office stated that it was
not its policy to combine files for cases that were in denied or closed status. It further stated that
if the case files were combined, any request pertaining to a claimed injury from any of the cases
would still have to be considered individually. The Office noted that, when cases were doubled
or linked, they were still kept separate but traveled under one claim number.
The Office received appellant’s authorization for representation by her attorney and a
November 1, 2006 letter from counsel requesting a complete copy of appellant’s case record.
By letter dated November 19, 2007, appellant, through counsel, requested reconsideration
of the March 3, 2004 decision. Counsel reiterated his request that the Office combine all of
appellant’s claims into one claim in accordance with its procedures. Appellant submitted a
September 24, 2007 letter in which her attorney requested that Dr. Eugenia F. Zimmerman, a
Board-certified physiatrist, address an accompanying list of questions regarding her back
problems.
1

The Board notes that appellant signed her CA-1 form on December 5, 2003 and it was received by the Office on
January 20, 2004.
2

The Office noted that, by decision dated May 11, 2007, it denied appellant’s claim for a recurrence of disability
in the assigned claim 06-2079293.

2

In a November 2, 2007 medical report, Dr. Zimmerman stated that appellant had been
under her care since May 8, 2007 as a result of a referral from Dr. Patricia K. Naslund, an
attending Board-certified neurologist. Her understanding of appellant’s history prior to
May 2007 was derived from Dr. Naslund’s records and report. Dr. Zimmerman stated that
appellant had myofascial pain syndrome that was characterized by hypertonicity and tenderness
of the musculature of the upper trapezius and interscapular region. She also had old mild T3-4
compression deformities with no evidence of edema and left central disc herniation at C5-6 with
mild effacement of the cord based on an April 8, 2005 magnetic resonance imaging (MRI) scan.
Dr. Zimmerman stated that, without prior imaging, she could not state when the thoracic
compression fractures occurred. She further stated that, based on appellant’s own report, a work
injury that was a significantly contributing factor in the development of her current back
condition, indicated that she was asymptomatic prior to her fall in 2003 during federal employee
training and that she experienced pain since that time. Dr. Zimmerman related that, although she
could not prove, without any definitive evidence, that appellant’s compression fractures were
caused by the 2003 employment injury, the mechanism of injury was consistent with the cause of
a compression fracture. She reviewed a history of the 2003 employment injury, which indicated
that during a federal employing training session appellant was practicing hand to hand sparring
with a partner when she slipped and fell on her back. There was no documentation indicating
exactly how appellant landed. Dr. Zimmerman, however, stated that, if appellant landed with her
spine flexed in just the right way, she could have sustained minor compression fractures to the
superior endplates of T3-4 during the fall which caused her pain. She further stated that
compression fractures in the thoracic spine can subtly alter the mechanics of how the vertebrae
sit together dynamically during flexion, extension, rotation and side bending. This alternation in
the mechanical alignment can cause persistent and troublesome myofascial pain as the muscles
and tendons attempt to compensate for the alternated bony mechanics.
Dr. Zimmerman opined that because of the old compression fractures appellant was
“likely” at risk for recurrent thoracic strain which she sustained in May 2003 and May 2004. She
also opined that the underlying compression fractures “likely” aggravated her myofascial pain.
Dr. Zimmerman indicated that, if appellant could find x-rays of the thoracic spine or chest prior
to the 2003 employment injury, it might help elucidate the timing of the compression fractures.
She concluded by stating that, since her pain had persisted for three and one-half years, it was
likely to remain an indefinite problem.
By decision dated December 4, 2007, the Office found that appellant’s letter requesting
reconsideration was dated November 19, 2007, more than one year after its March 3, 2004
decision and was untimely. It further found that she did not submit evidence to establish clear
evidence of error in the prior decision finding that she did not sustain an injury in the
performance of duty.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right.4 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulation provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.5
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.6
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.7 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.12 The
Board makes an independent determination of whether a claimant has submitted clear evidence

3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Nancy Marcano, 50 ECAB 110, 114 (1998).

8

Leona N. Travis, 43 ECAB 227, 241 (1991).

9

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

4

of error on the part of the Office such that it abused its discretion in denying merit review in the
face of such evidence.13
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. In implementing the one-year time limitation, the Office’s procedures
provide that the one-year time limitation period for requesting reconsideration begins on the date
of the original Office decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues.14
The most recent merit decision was issued by the Office on March 3, 2004. It found that
the evidence of record insufficient to establish that the May 27, 2003 incident occurred as alleged
and that appellant sustained a medical condition causally related to this incident. As appellant’s
November 19, 2007 letter requesting reconsideration was made more than one year after the
Office’s March 3, 2004 merit decision, the Board finds that it was not timely filed.
The issues for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence establishing that there was an error in the Office’s finding that she
neither established an employment incident nor a related medical diagnosis because she had not
submitted any evidence. Appellant has not submitted evidence establishing that the Office
committed clear evidence of error in its March 3, 2004 decision. She did not submit the type of
positive, precise and explicit evidence or argument which manifests on its face that the Office
committed an error.
In the untimely November 19, 2007 request for reconsideration, appellant’s attorney
requested that the Office combine all of her claims into one case file. This evidence is
insufficient to prima facie shift the weight of the evidence in favor of appellant’s claim.
Counsel’s request was previously addressed by the Office and it failed to address the underlying
issues of whether appellant established fact of injury and causal relation. Similarly, counsel’s
September 24, 2007 letter which requested that Dr. Zimmerman address questions regarding
appellant’s back problems is insufficient to prima facie shift the weight of the evidence in favor
of her claim. This evidence failed to address the underlying issues of whether the May 27, 2003
incident occurred as alleged and whether appellant sustained a medical condition causally related
to this incident.
Dr. Zimmerman’s November 2, 2007 report stated that appellant had myofascial pain
syndrome that was characterized by hypertonicity and tenderness of the musculature of the upper
trapezius and interscapular region. She also had old mild T3-4 compression deformities with no
evidence of edema and left central disc herniation at C5-6 with mild effacement of the cord
based on an April 8, 2005 MRI scan. Dr. Zimmerman related appellant’s thoracic compression
fractures to the 2003 employment injury based on the history of injury provided by her which
indicated that she was asymptomatic prior to the injury and she had experienced pain since that
13

Thankamma Mathews, 44 ECAB 765, 770 (1993).

14

Larry L. Litton, 44 ECAB 243 (1992).

5

time and the mechanism of injury which was consistent with the cause of a compression fracture.
Dr. Zimmerman explained that compression fractures in the thoracic spine can subtly alter the
mechanics of how the vertebrae sit together dynamically during flexion, extension, rotation and
side bending. She further explained that this alternation in the mechanical alignment can cause
persistent and troublesome myofascial pain as the muscles and tendons attempt to compensate
for the alternated bony mechanics. Dr. Zimmerman opined that because of the old compression
fractures appellant was “likely” at risk for recurrent thoracic strain which she sustained in
May 2003. She further opined that the underlying compression fractures “likely” aggravated her
myofascial pain. Dr. Zimmerman did not provide a factual background establishing that the
May 26, 2003 incident occurred as alleged. She only reviewed a history of the 2003
employment-related training incident. Moreover, Dr. Zimmerman’s opinion regarding the causal
relationship between appellant’s compression fractures and recurrent thoracic strain and
aggravation of myofascial pain is couched in speculative terms and, thus, is insufficient to
establish clear evidence of error in the Office’s denial of her claim.15 For these reasons, the
Board finds that appellant has not established clear evidence of error on the part of the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

15

Kathy A. Kelley, 55 ECAB 206 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

